DETAILED ACTION
This action is in response to an application filed on August 10th, 2020. Claims 1-10 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron K McCullers whose telephone number is (571) 272-3523. The examiner can normally be reached Monday - Friday, Roughly 8:30 AM - 6:30 AM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner Remarks
In the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview. Please do not hesitate to contact the examiner of record at (571) 272-3523 or the supervisor of the examiner of record at (571) 272-1206 if you have any questions regarding this correspondence and/ or your response to the current office action.
Applicant should respectfully note that any amendments made should comply with MPEP §714 and 37 CFR §1.121. The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response. Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided. http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
The USPTO understands Internet e-mail communications may be more convenient for some applicants. However, communication via e-mail proses risks to information confidentiality. The USPTO will NOT respond via e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. §122 without a signed written authorization by applicant in place. 
In the case the applicant wishes to communicate with the examiner via e-mail, a written authorization must be submitted by mail, fax or EFS-Web prior to any e-mail communication (i.e., the authorization cannot be e-mailed to the examiner). For the applicant’s convenience, the examiner has included the link to the form for authorizing e-mail communications that may be used to provide the written authorization: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf Please note that the authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization and indicating that the authorization has been withdrawn (see MPEP §502.03). Also note that a formal reply to an Office Action cannot be submitted via email.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “312” has been used to designate both Crash Attenuator and Sign Board.  
The drawings are objected to because:
FIG. 6: there is a minor inconsistency as 610 is not underlined like the other reference numbers in FIG. 6. This objection is insignificant and does not need to be addressed but it is recommended to underline the number 610 to be consistent with the rest of the figure.
FIG. 7: as step 718 follows step 716 there should be a line going from 716 to 718.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: in FIG. 4 "Mobile Computing Device 412", in FIG. 6 "Mobile Computing System 612", and in FIG. 7 method steps 702, 704, and 708.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are requested in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The disclosure is objected to because of the following informalities:
Page 5 para 0016 line 3: "a mobile communicating device" lack reference numbers 112 and 118 thus it is suggested to rewrite it to recite the intended reference number such as "a mobile communicating device (112 or 118)".
Page 6 para 0019 line 5: "manpods" is not a real word and examiner could not determine what word was meant to be here.
Page 6 para 0019 line 8: "...the crash attenuator vehicle (104) includes a mobile computing device" is missing the reference number for "mobile computing device" and it is suggested that the sentence be amended to recite "...the crash attenuator vehicle (104) includes a mobile computing device (118)." It is suggested that all further recitations of "mobile computing device" in paragraph 0019  be amended to include the reference number 118 to match FIG. 1.
Page 15 para 0033 line 9: "crash attenuating device" does not have a reference number despite being depicted in Fig. 3 as “Crash Attenuator 312”. As reference 312 is already assigned to the sign board, applicant is advised to correct both the specification and the drawings to resolve this issue.
Page 18 para 0036: All recitations of "mobile computing device (612)" in paragraph 0036 are not referring to the correct reference number (600). Applicant is advised to amend all recitations of "mobile computing device (612)" to read "mobile computing device (600)". If there are any recitations of "mobile computing device (612)" that applicant meant to recite "mobile computing system (600)" then applicant is advised to amend those places appropriately.
Page 19 para 0037 line 7: "display (622)" is inconsistent with Fig. 6 and it is suggested to rewrite "display (622)" to instead read "display (632)”.
Appropriate correction is recommended.

Claim Objections
Claims 6 and 7 are objected to because of the following informalities:  
Claim 7 lines 3-4: "wherein communicating to a remote office server" creates an antecedent basis issue as the recitation of “a remote office server” implies that all further remote office servers are different from the first remote office server. It is suggested that the limitation be rewritten to read "wherein the communicating to the remote office server" if applicant wishes to connect this limitation to the antecedent basis provided in the prior.
Claim 10 recites the limitations " the safe distance”, “the speed limit on the roadway”, “the distance traveled if impacted by a roadway vehicle”, and “the friction coefficient for the roadway surface " in lines 13-16.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is recommended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sujan et al. (US Pub No. 20190354101 A1), herein after Sujan, and in further view of Roy et al. (US Pub No. 20180261088 A1), herein after Roy.
Regarding claim 1, Sujan teaches [a] system for roadway construction safety management, comprising: a plurality of roadway construction vehicles, the plurality of roadway construction vehicles having… at least one site management vehicle (Sujan: Para. 0013; "Vehicle 101 may be any one of a variety of types of vehicles such as trucks… and construction vehicles or machinery, among others... Some embodiments contemplate that vehicles 101 may each be the same or similar types of vehicles, for example, in the case of a commonly managed vehicle fleet. Some embodiments contemplate that vehicles 101 may comprise different types or classes of vehicles, for example, semi tractor-trailers and passenger cars."); a first mobile computing device, wherein the first mobile computing device is equipped to the at least one site management vehicle (Sujan: Para. 0015; "Each vehicle 101 includes a vehicle electronic control system (VECS) 104 which is structured to control and monitor operation of its respective vehicle 101, as well as to participate in cohort mode coordinated operation as disclosed herein. Each VECS 104 typically comprises one or more integrated circuit-based electronic control units (ECU) or other control components which may be operatively coupled to one another over a communication bus or network such as a controller area network (CAN) and which are structure to implement various controls..."); and an input device, wherein the input device is configured to the at least one site management vehicle, wherein the input device is configured to receive input and communicate the input to the first mobile computing device on the at least one site management vehicle (Sujan: Para. 0030; “The vehicle control process 300 may be applied to either a single vehicle operating independently, where constraints associated with any other vehicles are not considered, or a vehicle operating as part of a platoon, where constraints associated with the cohort vehicles are considered. The vehicle control process 300 may include critical safety systems and networks integrated into the vehicle system which may include safety system trims automatically adjusted based on a variety of dynamic operating and environmental conditions. An important consideration for the deployment of autonomous vehicles is having a capable safety system in place. However, the capability of this safety system may need to be dynamically adjustable to seek help from a human operator when necessary or to take control from a human operator when necessary.”).
Sujan is silent to [a] system for roadway construction safety management, comprising: a plurality of roadway construction vehicles, the plurality of roadway construction vehicles having at least one crash attenuator vehicle…; a second mobile computing device, wherein the second mobile computing device is equipped to the at least one crash attenuator vehicle; an autonomous driving control assembly, wherein the autonomous driving control assembly is configured to the crash attenuator vehicle, and wherein the autonomous driving control assembly is configured to the second mobile computing device of the crash attenuator vehicle; a sensor system, wherein the sensor system is configured to the at least one crash attenuator vehicle, and further wherein the sensor system is configured to the second mobile computing device of the at least one crash attenuator vehicle.
In the field of roadway construction safety management, Roy teaches [a] system for roadway construction safety management, comprising: a plurality of roadway construction vehicles, the plurality of roadway construction vehicles having at least one crash attenuator vehicle… (Roy: Para. 0007, 0008, and 0065; "As an alternative to warning signage set up at fixed positions and/or the use of concrete safety barriers to provide protection, at least where the construction work that is performed is of such a rolling nature, trucks have sometimes been used that carry warning signage and/or a truck-mounted attenuator (TMA)." "The carrying of a TMA by a truck may allow a truck to serve as what may be referred to as a “crash truck” or “safety truck” in which that truck provides a more easily movable form of larger and heavier safety barrier than a concrete safety barrier..." "However, although a single safety truck 1000 may provide various features that can be used to improve the safety of a roadway work site, it may be deemed desirable and/or may be necessary to employ a line of safety trucks 1000 in a cooperative manner to more effectively do so.") for the benefit of protecting construction vehicles from collision with crash attenuator vehicles.
It would have been obvious to one ordinarily skilled in the art before the filing of the application to have one or more crash attenuator vehicles protect a platoon of construction vehicles from Roy to also follow the platoon of vehicles for the sake of safety while the platoon is driving to or from the construction site, as taught by Sujan, for the benefit of protecting construction vehicles from collision with crash attenuator vehicles (see Roy paragraph 0008 and also FIG. 1G from Roy).
Regarding the limitation for a second mobile computing device, wherein the second mobile computing device is equipped to the at least one crash attenuator vehicle, note that Sujan and Roy remains as applied above and Sujan further teaches in Para. 0015 and 0018; "Each vehicle 101 includes a vehicle electronic control system (VECS) 104 which is structured to control and monitor operation of its respective vehicle 101, as well as to participate in cohort mode coordinated operation as disclosed herein. Each VECS 104 typically comprises one or more integrated circuit-based electronic control units (ECU) or other control components which may be operatively coupled to one another over a communication bus or network such as a controller area network (CAN) and which are structure to implement various controls..." "In certain embodiments in which vehicle 101 is part of a vehicle cohort 103, or in which a single vehicle is remotely monitored, coordinated operation of vehicle 101 and/or vehicle cohort 103 may be provided at least in part by a remote vehicle controller (RVC) 140... The RVC 140 may also be provided, wholly or partially, on board one or more vehicles of a cohort and may be part of a VECS 104 or implemented in an independent electronic control system.". Regarding the limitation for an autonomous driving control assembly, wherein the autonomous driving control assembly is configured to the crash attenuator vehicle, and wherein the autonomous driving control assembly is configured to the second mobile computing device of the crash attenuator vehicle note that Sujan and Roy remains as applied above and Sujan further teaches in Para. 0024; "For example, VECS 104 and/or RVC 140 may process information about characteristics, operation and/or performance of one or more of vehicles 101 to adjust or tune the level of autonomous vehicle control of one or more of vehicles 101 in the vehicle cohort 103. Such processing may occur on-board one or more of the vehicles or at an off-board computing system in communication with one or more of the vehicles.". It would have been obvious to provide a second mobile unit and an autonomous driving control assembly as described by Sujan to work on a crash attenuator vehicle traveling in a platoon with other construction vehicles, as taught by Sujan and Roy, for the benefit of controlling the crash attenuator vehicle autonomously as well as establishing communications between the crash attenuator vehicle and the rest of the platoon.
Regarding claim 2, Sujan and Roy remain applied as in claim 1, and Sujan goes on to further teach [t]he system of claim 1, wherein the crash attenuator vehicle is equipped with LIDAR (Sujan: Para. 0003; "Autonomous vehicles may operate separately or in a group of vehicles in close proximity using radar, Lidar, proximity sensor information and may also coordinate among themselves using some form of direct or indirect (e.g., cloud-based) communication between vehicles.").
Regarding claim 3, Sujan and Roy remain applied as in claim 1, and Roy goes on to further teach [t]he system of claim 1, wherein the at least one crash attenuator vehicle is equipped with radar (Roy: Para. 0012; "Such a safety truck may incorporate a system of cameras, speed detection radar, reprogrammable lighted signage, various sensors and/or a digital recording system to record various conditions around a roadway work site, including conditions leading up to and following a collision with the safety truck.").
Regarding claim 6, Sujan and Roy remain applied as in claim 1, and Sujan goes on to further teach [t]he system of claim 1, wherein further comprising a pilot vehicle, wherein the pilot vehicle is equipped with a mobile computing device, and wherein the pilot vehicle is equipped with a sensor system, and wherein the pilot vehicle is equipped with an autonomous driving control assembly (Sujan: Para. 0011 and 0014; "While vehicle cohort 103 is illustrated as comprising at least three vehicles 101, it shall be appreciated vehicle cohorts according to the present disclosure may comprise any number of vehicles traveling alone or in proximity to one another and/or along a route such that information about characteristics, operation and/or performance of one or more of the vehicles can be obtained and processed to independently or collectively adjust or tune the level of autonomous vehicle control of one or more of the vehicles, either operating outside of a cohort or operating within a cohort." "Vehicle cohort 103 is illustrated in a platooning mode of operation in which vehicles 101 act in a coordinated manner to reduce net fuel or energy consumption and increase net operating efficiency of the vehicle cohort 103... Each vehicle 101 utilizes one or more environmental sensor systems to determine its positioning relative to other vehicles in vehicle cohort 103, to vehicles not in vehicle cohort 103, and to objects along the route... Each vehicle 101 in vehicle cohort 103 also includes a wireless communication system allowing vehicle-to-vehicle (V2V) communication or vehicle-to-X (V2X) communication where X denotes a variety of possible types of external networks.").
Regarding claim 7, Sujan and Roy remain applied as in claim 1, and Sujan goes on to further teach [t]he system of claim 1, wherein the at least one site management vehicle equipped with the first mobile computing device, and equipped with the input device, is further equipped with a communications assembly to communicate to a remote office server, wherein communicating to a remote office server transmits details of a roadway construction zone and the plurality of roadway construction vehicles (Sujan: Para. 0024 and 0018; "VECS 104 and/or RVC 140 may automatically adjust safety system trims based on a variety of changing conditions. An important consideration for the deployment of an autonomous vehicle cohort is having a capable safety system. However, the capability of the safety system may need to be dynamically adjustable for a human operator to provide help when necessary, or to take over operation when a human operator is unresponsive or operating the vehicle in an unsafe manner." "In certain embodiments in which vehicle 101 is part of a vehicle cohort 103, or in which a single vehicle is remotely monitored, coordinated operation of vehicle 101 and/or vehicle cohort 103 may be provided at least in part by a remote vehicle controller (RVC) 140. As illustrated in FIG. 1, RVC 140 may be provided wholly or partially in a computing system remote from vehicle(s) 101, e.g., a cloud-based control system in operative communication with the VECS 104 of each of vehicles 101 via one or more communication networks 130.").
Regarding claim 8, Sujan teaches [a] method for roadway construction management and safety, comprising: displaying, by a first mobile computing device equipped on a site management vehicle, an overview of a plurality of construction vehicles located at a roadway construction site (Sujan: Para. 0013, 0018, 0047, and 0045; "Vehicle 101 may be any one of a variety of types of vehicles such as trucks, tractor-trailers, box trucks, busses, passenger cars and trucks, and construction vehicles or machinery, among others. The vehicles 101 illustrated in FIG. 1 are depicted as tractor trailers, but any other type of vehicle is contemplated herein. Some embodiments contemplate that vehicles 101 may each be the same or similar types of vehicles, for example, in the case of a commonly managed vehicle fleet. Some embodiments contemplate that vehicles 101 may comprise different types or classes of vehicles, for example, semi tractor-trailers and passenger cars." “In certain embodiments in which vehicle 101 is part of a vehicle cohort 103, or in which a single vehicle is remotely monitored, coordinated operation of vehicle 101 and/or vehicle cohort 103 may be provided at least in part by a remote vehicle controller (RVC) 140... The RVC 140 may also be provided, wholly or partially, on board one or more vehicles of a cohort and may be part of a VECS 104 or implemented in an independent electronic control system." "VECS 104 and/or RVC 140 may also provide some form of an advanced warning of upcoming vehicle behavior. Another embodiment of this autonomous derating would be through the opposite of the “heartbeat” monitor but rather an emergency state switch which when triggered provides the same set of response options as those described with the non-responsive operator trigger." "Any autonomous function derating may include signals to the operators/passengers in the form of auditory, visual, or vibratory indicators."); transmitting, by the first mobile computing device equipped on the site management vehicle, a command to engage autonomous following on a... vehicle (Sujan: Para. 0021 and 0022; "Controller 200 may include... a control authority block 146 which may determine a level of autonomous control for the vehicle 101 based on the vehicle control authority modification parameter, and a command generator block 148 which may generate commands to provide the desired or required level of autonomous control authority for the vehicle 101 based on the vehicle control authority modification parameter." "Controller 200 may be provided with inputs from blocks 202, 204 and 206. Block 202 provides internal vehicle information for vehicles 1-N (where 1 is a front/single vehicle and N is a number of rearward vehicles). Block 204 provides external static vehicle information for vehicles 1-N. Block 206 provides external dynamic vehicle information for vehicles 1-N. Controller 200 provides output block 210 which outputs operating commands to vehicles 1-N."); transmitting… confirmation of activation of the autonomous driving control assembly to the first mobile computing device equipped on the site management vehicle (Sujan: Para. 0031; "The vehicle control process 300 further includes an operation 304 to determine, with the VECS 104 and/or RVC 140 in response to the one or more operating conditions, a vehicle control authority modification parameter for the at least one vehicle 101. The vehicle control process 300 also includes an operation 306 to modify a level of autonomous vehicle control with VECS 104 and/or RVC 140 in response to the vehicle control authority modification parameter. Vehicle control process 300 also includes an operation 308 to control operation of the at least one vehicle 101 with VECS 104 and/or RVC 140 in response to the modified level of autonomous vehicle control. The VECS 104 and/or RVC 140 can be provided at least in part in an electronic control unit of the at least one vehicle or remotely from the vehicle 101.").
Sujan is silent to transmitting... a command to engage autonomous following on a crash attenuator vehicle; receiving, by a second mobile computing device equipped on the crash attenuator vehicle...; engaging, by the second mobile computing device equipped on the crash attenuator vehicle, a sensor system on the crash attenuator vehicle…; transmitting, from the sensor system equipped on the crash attenuator vehicle to the second mobile computing device equipped on the crash attenuator vehicle, input from a surrounding environment; processing, by the second mobile computing device equipped on the crash attenuator vehicle, the input from the surrounding environment; engaging, by the autonomous driving control assembly equipped on the crash attenuator vehicle, wherein engaging activates actuators to control the movement of the crash attenuator vehicle; transmitting, by the second mobile computing device equipped on the crash attenuator vehicle, wherein transmitting communicates real time information about the crash attenuator vehicle.
In the field of roadway construction safety management, Roy teaches transmitting... a command to engage… following on a crash attenuator vehicle (Roy: Para. 0007, 0008, 0068, and 0069; "As an alternative to warning signage set up at fixed positions and/or the use of concrete safety barriers to provide protection, at least where the construction work that is performed is of such a rolling nature, trucks have sometimes been used that carry warning signage and/or a truck-mounted attenuator (TMA)." "The carrying of a TMA by a truck may allow a truck to serve as what may be referred to as a “crash truck” or “safety truck” in which that truck provides a more easily movable form of larger and heavier safety barrier than a concrete safety barrier..." "The same protections that are provided to a roadway work site by a stationary line of the safety trucks 1000a through 1000x may also be provided to a slow moving vehicle associated with a roadway work site, such as the aforedescribed example of a slow moving one of the safety trucks 1000 employed to carry construction personnel who are placing a line of warning signage and/or safety barriers along a lengthy portion of roadway leading up to a roadway construction site. More specifically, it may be deemed desirable to position such a slow moving safety truck 1000 as the forward-most safety truck 1000x in a line of safety trucks 1000a through 1000x (again referring to FIG. 1G), where the entire line of safety trucks 1000a through 1000x moves slowly in unison." "Where such a set of the safety trucks 1000 are used in such a cooperative manner, wireless communications may be employed among those safety trucks 1000 to enable voice communications between the teams of construction personnel who are associated with different ones of those safety trucks, to enable data to be shared thereamong for recording, and/or to enable warnings of impending vehicular collisions and/or other vehicle-related dangers to be relayed thereamong."); receiving, by a second mobile computing device equipped on the crash attenuator vehicle... (Roy: Para. 0068 and 0069; "The same protections that are provided to a roadway work site by a stationary line of the safety trucks 1000a through 1000x may also be provided to a slow moving vehicle associated with a roadway work site, such as the aforedescribed example of a slow moving one of the safety trucks 1000 employed to carry construction personnel who are placing a line of warning signage and/or safety barriers along a lengthy portion of roadway leading up to a roadway construction site. More specifically, it may be deemed desirable to position such a slow moving safety truck 1000 as the forward-most safety truck 1000x in a line of safety trucks 1000a through 1000x (again referring to FIG. 1G), where the entire line of safety trucks 1000a through 1000x moves slowly in unison." "Where such a set of the safety trucks 1000 are used in such a cooperative manner, wireless communications may be employed among those safety trucks 1000 to enable voice communications between the teams of construction personnel who are associated with different ones of those safety trucks, to enable data to be shared thereamong for recording, and/or to enable warnings of impending vehicular collisions and/or other vehicle-related dangers to be relayed thereamong."); engaging, by the second mobile computing device equipped on the crash attenuator vehicle, a sensor system on the crash attenuator vehicle… (Roy: Para. 0012; "Such a safety truck may incorporate a system of cameras, speed detection radar, reprogrammable lighted signage, various sensors and/or a digital recording system to record various conditions around a roadway work site, including conditions leading up to and following a collision with the safety truck."); transmitting, from the sensor system equipped on the crash attenuator vehicle to the second mobile computing device equipped on the crash attenuator vehicle, input from a surrounding environment (Roy: Para. 0142; "Referring more specifically to FIGS. 12A-C, multiple devices that provide inputs to the controller 1500 may be carried at various locations throughout the length of a safety truck. Among such devices may be a set of cameras, including: a camera 1511 that may be carried either behind a windshield of the cab 1020 or on a portion of the over-cab barrel-type storage rack 1200 to capture imagery of the area in front of the safety truck 1000; a camera 1512 positioned within the cab 1020 to capture imagery of the driver of the safety truck 1000; a camera 1513 that may be carried on a portion of the bulkhead 1030 to capture imagery of events occurring on the flat bed 1040; a camera 1517 that may be carried either on a portion of the rearward sign cage 1700 or a forward-facing portion of the display board 1800 to capture imagery of events occurring on the flat bed 1040; a camera 1518 carried on a rearward-facing portion of the display board 1800 to capture imagery of the area behind the safety truck 1000; and/or a camera 1519 carried on one of the sections 1935 or 1949 to capture imagery of the area behind the safety truck 1000. "); and processing, by the second mobile computing device equipped on the crash attenuator vehicle, the input from the surrounding environment (Roy: Para. 0141; "FIGS. 12A through 12H, taken together, depict various detailed aspects of an example embodiment of the controller 1500 that may be incorporated into an embodiment of the safety truck 1000 to implement and/or support various safety features thereof. The controller 1500 may be implemented with any of a variety of processing devices capable of performing a variety of recording, calculation and/or decision making operations.) for the benefit of protecting construction vehicles from collision with crash attenuator vehicles.
It would have been obvious to one ordinarily skilled in the art before the filing of the application to modify the autonomous safety method from Sujan to work on a crash attenuator vehicle traveling in a platoon with other construction vehicles, as taught by Roy, for the benefit of protecting construction vehicles from collision with crash attenuator vehicles (see Roy paragraph 0008 and also FIG. 1G from Roy).
Regarding the limitation for receiving, by a second mobile computing device equipped on the crash attenuator vehicle, the command to engage autonomous following note that Sujan and Roy remains as applied above and Sujan goes on to further teach in Para. 0021 and 0022 "Controller 200 may include... a control authority block 146 which may determine a level of autonomous control for the vehicle 101 based on the vehicle control authority modification parameter, and a command generator block 148 which may generate commands to provide the desired or required level of autonomous control authority for the vehicle 101 based on the vehicle control authority modification parameter." "Controller 200 may be provided with inputs from blocks 202, 204 and 206. Block 202 provides internal vehicle information for vehicles 1-N (where 1 is a front/single vehicle and N is a number of rearward vehicles). Block 204 provides external static vehicle information for vehicles 1-N. Block 206 provides external dynamic vehicle information for vehicles 1-N. Controller 200 provides output block 210 which outputs operating commands to vehicles 1-N.". Regarding the limitation for engaging, by the second mobile computing device equipped on the crash attenuator vehicle, a sensor system on the crash attenuator vehicle, wherein the sensor system includes at least a 360-degree camera system note that Sujan and Roy remains as applied above and Sujan goes on to further teach in Para. 0039; "As one example shown in FIGS. 4A-4B, vehicle 101 is shown with a capability to create a 360° view of its environment through a sensor suite that includes number of sensors and/or cameras 400 mounted around its periphery that sense/view in their respective regions 402.". Regarding the limitation for transmitting, by the second mobile computing device equipped on the crash attenuator vehicle, instructions to an autonomous driving control assembly equipped on the crash attenuator vehicle note that Sujan and Roy remains as applied above and Sujan goes on to further teach in Para. 0024 "For example, VECS 104 and/or RVC 140 may process information about characteristics, operation and/or performance of one or more of vehicles 101 to adjust or tune the level of autonomous vehicle control of one or more of vehicles 101 in the vehicle cohort 103. Such processing may occur on-board one or more of the vehicles or at an off-board computing system in communication with one or more of the vehicles.". Regarding the limitation for transmitting, by the second mobile computing device equipped on the crash attenuator vehicle, wherein transmitting communicates real time information about the crash attenuator vehicle note that Sujan and Roy remains as applied above and Sujan goes on to further teach in Para. 0019; "In the illustrated embodiment, controller 200 may perform a vehicle control process (e.g. vehicle control process 300 as illustrated in FIG. 3) which includes adjusting a level of autonomous control authority of vehicles 101 based on a vehicle control authority modification parameter that is determined in response to one or more varying operating conditions. Controller 200 may determine a dynamic response capability change for vehicle 101 so that a level of autonomous control authority is increased or decreased depending on the conditions encountered.". Regarding the limitation for engaging, by the autonomous driving control assembly equipped on the crash attenuator vehicle, wherein engaging activates actuators to control the movement of the crash attenuator vehicle note that Sujan and Roy remains as applied above and Sujan goes on to further teach in Para. 0024; "For example, VECS 104 and/or RVC 140 may process information about characteristics, operation and/or performance of one or more of vehicles 101 to adjust or tune the level of autonomous vehicle control of one or more of vehicles 101 in the vehicle cohort 103. Such processing may occur on-board one or more of the vehicles or at an off-board computing system in communication with one or more of the vehicles.". Thus it would have been obvious to provide a second mobile unit and an autonomous driving control assembly as described by Sujan to work on a crash attenuator vehicle traveling in a platoon with other construction vehicles, as taught by Sujan and Roy, for the benefit of controlling the crash attenuator vehicle autonomously as well as establishing communications between the crash attenuator vehicle and the rest of the platoon.
Regarding claim 9, Sujan and Roy remain applied as in claim 8, however Sujan is silent to [t]he method of claim 8, further comprising receiving, from the site management vehicle, a notification when the crash attenuator vehicle has received an impact.
In the field of roadway construction safety management, Roy teaches [t]he method of claim 8, further comprising receiving, from the site management vehicle, a notification when the crash attenuator vehicle has received an impact (Roy: Para. 0014; "Multiple ones of such safety trucks may also cooperate to relay warning indications of collisions in progress, impending collisions, and/or other dangers to the safety of construction personnel.") for the benefit of sending out warnings when collisions occur to the relevant personnel.
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the applicant’s claimed invention to modify the autonomous vehicle platoon system from Sujan with the warning system about collisions with the crash attenuator vehicle, as taught by Roy, for the benefit of sending out warnings when collisions occur to the relevant personnel (see Roy paragraph 0014).
Regarding claim 10, Sujan and Roy remain applied as in claim 8, and Sujan goes on to further teach [t]he method of claim 8, further comprising calculating, by the second mobile computing device equipped on the crash attenuator vehicle, the safe distance between the next construction vehicle of the plurality of construction vehicles to prevent additional roadway damage, wherein calculating includes determining the speed limit on the roadway, the distance traveled if impacted by a roadway vehicle, the friction coefficient for the roadway surface, and a safe distance of travel post impact to prevent contact with the next construction vehicle of the plurality of construction vehicles (Sujan: Para. 0017, 0048, and 0050; "The environmental sensor systems and wireless communication capabilities of vehicles 101 allow their operation to be coordinated using direct and/or indirect communication. For example, vehicles 101 may accelerate or brake simultaneously, or in a coordinated sequence, maintain a particular distance relative to one another, or maintain a particular lateral offset relative to one another. Coordinated operation of vehicle cohort 103 allows a closer following distance between vehicles 101 by compensating for or eliminating a reaction distance between vehicles that is needed for human reaction." "Critical unsafe operational behaviors may be identified as: excessive speeds over the regulated speed limit, excessive speeds in the presence of road hazards (e.g. people, animals, objects, cars, etc.) determined through telematics interfaces and onboard sensing, excessive turning rates not aligned with the expected shape of the road (e.g. very tight turns at relatively high speeds, excessive lane switching), higher speed off-road driving (based on road locations from eHorizon maps), heavy acceleration and deceleration behaviors in the presence of road hazards (i.e. aggressive driving habits), driving through a road that cannot support the vehicle (e.g. weight and clearance), inappropriate use of engine brakes in regions with sound control regulations, unsafe operation of vehicle at high speeds (e.g. drafting or platooning), and/or inappropriate use of vehicle in regions of emissions control regulations." "In response to the vehicle entering a construction zone, VECS 104 and/or RVC 140 increases margins of safety in separation distances and reduced speeds, and the VECS 104 and/or RVC 140 would also more actively engage the human operator during tight turn maneuvers.").
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sujan in view of Roy as applied to claim 1 above, and further in view of Rossmann, Michael (US Pub. No. 20050046207 A1), herein after Rossmann.
Regarding claim 4, Sujan and Roy remain applied as in claim 1, however Roy is silent to [t]he system of claim 1, wherein the at least one crash attenuator vehicle is equipped with fire suppressant material.
In a similar field, Rossmann teaches [t]he system of claim 1, wherein the at least one crash attenuator vehicle is equipped with fire suppressant material (Rossmann: Para. 0028; "In this case the impact attenuation devices according to the invention can act as "instant fire-brigade" if the absorber bodies are filled with a fire extinguishing product which is expelled automatically due to a heavy impact resulting in a deformation of the absorber bodies.") for the benefit of suppressing fires that occur near the crash attenuator vehicle.
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the applicant’s claimed invention to modify the crash attenuator vehicle from Roy with the absorber bodies filled with a fire extinguishing product as taught by Rossmann, for the benefit of suppressing fires that occur near the crash attenuator vehicle (see Rossmann paragraph 0028).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sujan in view of Roy as applied to claim 1 above, and further in view of Kozloski et al. (US Pub. No. 20200115863 A1), herein after Kozloski.
Regarding claim 5, Sujan and Roy remain applied as in claim 1, however Roy is silent to [t]he system of claim 1, wherein the at least one crash attenuator vehicle is equipped with an emergency call feature, the emergency call feature is configured to alert emergency responders when the at least one crash attenuator vehicle is involved in a collision.
In a similar field, Kozloski teaches [t]he system of claim 1, wherein the at least one crash attenuator vehicle is equipped with an emergency call feature, the emergency call feature is configured to alert emergency responders when the at least one crash attenuator vehicle is involved in a collision (Kozloski: Para. 0022 and 0024; "Referring now to FIG. 1, shown is a block diagram of an autonomous mobile attenuator system 100, in accordance with embodiments of the present disclosure. In the illustrative embodiment, the autonomous mobile attenuator system 100 includes one or more mobile attenuators 102, one or more sensors 120, and one or more host devices 130 communicatively coupled via a network 150." "The host device 130 may be any type of computer system and may be substantially similar to computer system 1101 of FIG. 4. In some embodiments, the host device 130 may allow for the manual activation of the system 100 when deployment is determined necessary by a user. For example, the deployment may be initiated from a remote facility (e.g., a police car, a 911 call center, an authorized helicopter, an authorized drone, or combination of modalities that are in “agreement” that an action may be taken, etc.) by a user utilizing the host device 130. Once deployment is initiated by a user, the autonomous nature of the autonomous mobile attenuator system can ensue.") for the benefit of being in contact with emergency services in case of an emergency occurring.
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the applicant’s claimed invention to modify the crash attenuator vehicle from Roy with the host device that is in contact with emergency services like a 911 call center, as taught by Kozloski, for the benefit of being in contact with emergency services in case of an emergency occurring (see Kozloski paragraph 0024).

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hathaway et al. (US Pub. No. 20150091716 A1) discloses a platoon of different construction vehicles around a construction site that gives warning messages to the operators and personnel when a vehicle approaches in an unsafe manner.
Van Der Knaap et al. (US Pub. No. 20200241563 A1) discloses a platooning system for heavy duty trucks traveling via autonomous driving control.
Hase et al. (US Pub. No. 20200233437 A1) discloses a device for an autonomous vehicle that communicates with other autonomous vehicles that can form a platoon when an abnormality is detected by the device.
Breed et al. (US Pub. No. 20150197248 A1) discloses an autonomous vehicle control system that communicates with other nearby vehicles, including construction vehicles, to determine the most efficient speed and safe following distances of all vehicles in the vicinity which results in the creation of a platoon of vehicles traveling together and communicating whenever a change occurs in the platoon.

Conclusion
For contact information of the examiner please refer to page 2 of this Non-Final Office Action. 





/A.K.M./Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663